United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2945
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                 Adam Lee Reitz

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                        Submitted: September 20, 2021
                          Filed: September 27, 2021
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, ARNOLD and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

       Adam Reitz pleaded guilty to aiding and abetting the production of child
pornography, see 18 U.S.C. §§ 2, 2251(a), (e), an offense that stemmed from his
having forced his seven-year-old son to perform oral sex on him while Reitz's
girlfriend took photos. The Sentencing Guidelines recommended a sentence of
324–360 months' imprisonment, and the district court1 sentenced him to 324 months.
Reitz maintains on appeal that this sentence is unreasonably long, which is a matter
we review for abuse of discretion. See United States v. Sisk, 999 F.3d 631, 635 (8th
Cir. 2021). We affirm.

       When sentencing a defendant, a district court must consider certain statutory
criteria, see 18 U.S.C. § 3553(a), and it abuses its discretion when it commits a clear
error of judgment in weighing the significance of those criteria. See United States v.
Barber, 4 F.4th 689, 692 (8th Cir. 2021) (per curiam). That's what Reitz essentially
argues happened here. He emphasizes that certain circumstances—such as his
troubled childhood, his medical and mental health difficulties, his minimal criminal
history, his confession and remorse, and the sentences received by those who
committed similar offenses—rendered a Guidelines sentence greater than necessary
to accomplish the goals of federal sentencing.

       We disagree. The record reflects that the district court gave ample attention and
reflection to many, if not all, of these circumstances that Reitz raised before it. For
example, the district court acknowledged that Reitz's life had been difficult and that
he had "struggled with drug addiction and mental health." It also found it significant
that Reitz had accepted responsibility and was remorseful for his offense, and the
court took that into account when imposing a sentence at the bottom of the Guidelines
range instead of at the top. Finally, the district court rejected, on a sufficient record,
Reitz's contention that a Guidelines sentence would create unwarranted disparities
between him and other similar offenders. So it held that a Guidelines sentence was
appropriate.




      1
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota.

                                           -2-
       We find no abuse of discretion in the district court's determination that the
circumstances Reitz emphasizes did not warrant a downward variance in light of the
egregious circumstances of his offense and the effect his offense had on the victim
and others. Rather than demonstrating that the court committed a clear error of
judgment, Reitz's challenge amounts to a mere disagreement with the weight that the
court gave to the relevant circumstances, which isn't enough to show an abuse of
discretion. See Sisk, 999 F.3d at 636. Reitz has failed to rebut the presumption that
his Guidelines sentence is reasonable. See id. at 635.

      Affirmed.
                       ______________________________




                                         -3-